DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Status of the claim
Claims 1-6, 8-14 and 16-18were pending, claims 1, 9 and 17 have been amended, claims 3 and 11 have been canceled, new claim 18 have been added.  Therefore, claims 1-2, 4-6, 8-10, 12-14 and 16-18 are currently pending for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims do not fall within at least one of the four categories of patent eligible subject matter.
Claim 1 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. While the claims recite a series of steps or acts to be performed, a statutory "process" under 35 U.S.C. 101 must (1) be tied to particular machine, or (2) transform underlying subject matter (such as an article or material) to a different state or thing. See page 10 of In Re Bilski 88 USPQ2d 1385. The instant claims are neither positively tied to a particular machine that accomplishes the claimed  of claim 1 including steps of receiving, analyzing, extracting, identifying  and updating  are broad enough that the claim could be completely performed mentally, verbally or without a machine nor is any transformation apparent.
Thus, claim 1 are non-statutory since they are not requisitely tied to another statutory class and they do not requisitely transform underlying subject matter to different state or thing.

Claims 1-2, 4-6, 8-10, 12-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more.
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance"). "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-(c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two").
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56. 
2019 Revised Guidance, Step 1
Claim 1respectively drawn to method, thus it’s not fall into one of the four recognized statutory classes. 
Claims  9 and 17 are respectively drawn to system a non-transitory computer readable medium, thus they fall into one of the four recognized statutory classes. 
2019 Revised Guidance, Step 2A Prong One
Apart from the “method, independent claims 1 recite limitations which are drawn to the abstract idea of a mental process. Claims 9 and 17 recites a “processor” and “memory element’, which likewise are drawn to an abstract idea being implemented in generic computer components. See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This 
Claims 1, 9 and 17 recite “receiving…, analyzing…, extracting…, identifying…, updating .. .”. Given their broadest reasonable interpretation, these limitations encompass using mathematical computations to analyze information. Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."). See, e.g.,BancorpServs., L.L.C. v. SunLifeAssur. Co. of Canada (US.), 687 F.3d 1266, 1280-81 (Fed. Cir. 2012) (determining that, in light of the written description, the claims at issue involved "mere mathematical computation" and were directed to an abstract idea); October 2019 Update 3-4 ( explaining that a claim recites a mathematical calculation-and thus a mathematical concept-"when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation").
The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.
 2019 Revised Guidance, Step 2A Prong Two

Here, claim 9 only recites a memory, communicatively coupled to the processor, and claim 17 recites a non-transitory computer readable medium. These are generic computer components which perform generic computer functions. Notably, this element are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 9 and 17 as a whole.
The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (8) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)-(c), (e)).
The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim. Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B
Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities 
Considered individually or taken together as an ordered combination, the claim elements fail "to ‘transform’ the claimed abstract idea into a patent-eligible application." Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activity[is]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).
For example, claims 1, 9 and 17 recite “receiving information related to the product…, analyzing information related to the product…, extracting resolution information for resolving each of the one or more issues…, identifying…, updating the product manual .. .”. These computer functions are well-understood, routine, and conventional activities. See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claimed “storage medium’, “processor’, and “memory element” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. Furthermore, even when the recitations are considered in combination, there is absent anything that represents something more than the performance of routine, conventional functions of a generic computer. That is, the claims at issue do not 
Finally, it is worth noting that although the claims of this application are not rejected under 35 U.S.C. § 102 or § 103, this does not change the analysis and outcome. Although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Alice, 573 U.S. at 217. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct at 1304; see Flook, 437 U.S. at 588-595.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 9-10, 12-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chua et al. (US 20150066711, hereafter Chua) in view of Nefedov (US 20190220695).

Regarding claim 1, Chua discloses:  A method of dynamically updating a product manual, the method comprising: 
Chua [0077] discloses: obtained data relating to the product, e.g. consumer receives from one or more internet sites, obtained data is used to identified product aspects relating to the product);
analysing, by the information updating system, the information related to the product using predetermined techniques for identifying one or more issues associated with handling the product based on correlation among one or more product-specific keywords, one or more user actions, and corresponding user sentiment identified upon processing the information related to the product (Chua [0069] disclose: identifying important product aspects is beneficial to both consumers, for example, some aspects in iPhone 3GS such as "usability" and "battery" are of concerns to most consumers, and are more important than the others such as "USB.";[0079] discloses: determine consumer opinions on the aspects (as product features or product-specific keywords). The opinions may be extracted from the data relating to the product);
wherein updating the product manual comprises identifying a position of insertion using the logical resolution graph for updating the missing portion of the existing resolution information in the product manual (Chua [0078] discloses: an optimization approach is used to incrementally insert the aspects identified in 106 into appropriate positions of the initial hierarchy developed in 102 to obtain an aspect hierarchy that includes all the aspects, i.e. a modified hierarchy).

Chua didn’t disclose, but Nefedov discloses: extracting, by the information updating system, resolution information for resolving each of the one or more issues from one or more resolution databases (Nefedov [0025] discloses: a discovery engine adapted to extract and tag keyword data to allow analyst-type users to classify and navigate over historical data records and/or known solution (resolution) records to quickly identify trends related to user inquiries, and adapted to provide cross-mapping or/and cross-learning using mapping extracted taxonomies from different topical domains associated with historical data records and/or known solution records).
identifying, by the information updating system, a portion of the resolution information missing in existing resolution information of the product manual based on a comparison of the resolution information  (Nefedov [0052] discloses: a PCSS/PKD for a new product that is update of an existing product may be built using the PCSS/PKD of the existing product. Problems and solutions associated with design features common to the existing and new products may be clustered and tagged for use in recommendations associated with the new product. The PCSS/PKD can automatically update the clustered problems/solution/feature with information related to service/support inquiries and resolutions related to the new product thereby enriching the set of problems and recommendations for use with all products associated with the clustered problems/solution set);
updating, by the information updating system, the product manual with missing portion of the existing resolution information based on a logical resolution graph corresponding to the existing resolution information in the product manual (Nefedov [0052] discloses: a PCSS/PKD for a new product that is update of an existing product may be built using the PCSS/PKD of the existing product. Problems and solutions associated with design features common to the existing and new products may be clustered and tagged for use in recommendations associated with the new product. The PCSS/PKD can automatically update the clustered problems/solution/feature with information related to service/support inquiries and resolutions related to the new product thereby enriching the set of problems and recommendations for use with all products associated with the clustered problems/solution set; [0017; 0091] discloses: updating product related information using a taxonomy or classification system).
.
Chua and Nefedov are analogous art because they are in the same field of endeavor, organizing data relating to a product. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Chua, to include the teaching of Nefedov, in order to assist clients (customers) and agents to intake, identify, diagnose problems and recommend solutions or other actions in response to identified problems. The suggestion/motivation to combine is to for provides technical solutions for use in solving the afore-mentioned problems and those mentioned below that are prevalent in the area of product development and customer support (Nefedov, [0013]).

Regarding claim 2, Chua  as modified discloses:  The method as claimed in claim 1, wherein the information related to the product comprises at least one of user queries related to the product and user feedback on the product (Nefedov [0047] discloses: user inquires  and user feedback).
Regarding claim 4, Chua as modified discloses:  The method as claimed in claim 1, wherein the one or more data sources include at least one of user assistance systems, social media sites, or user feedback platforms (Chua [0077] discloses: obtained data relating to the product, e.g. consumer receives from one or more internet sites, obtained data is used to identified product aspects relating to the product; Nefedov [0049] discloses customer support system).

Regarding claim 5, Chua as modified discloses:  The method as claimed in claim 1, wherein the one or more resolution databases comprise at least one of log information corresponding to previously resolved issues, product manuals of similar products, or resolutions provided by technical experts (Nefedov [0069] disclose  Historical data records or database (HDR) (used herein as "cases" or "case numbers") contains all cases, known Solution Records or database (KSR) are cases with similar problems that are manually grouped by experts, then experts define a common solution (named here as "Article") for the selected group of cases). 
Regarding claim 6, Chua as modified discloses:  The method as claimed in claim 1, wherein the logical resolution graph comprises a list of plurality of components associated with the product, issues associated with the plurality of components, and logical dependencies among the plurality of components (Nefedov [0065] discloses Recommendation Engine 9 may utilize graph presentation and clustering (soft clustering, multi-cluster membership, max likelihood and a modified random walk). The invention may also use a multi-layer graph approach to merge/extract information from different graph layers, for example, using graph layers constructed from different fields, such as Problem Description and Diagnosis and Problem Solution).


 receive information related to a product from one or more data sources associated with the information updating system Chua [0077] discloses: obtained data relating to the product, e.g. consumer receives from one or more internet sites, obtained data is used to identified product aspects relating to the product);
analyze the information related to the product using predetermined techniques to identify one or more issues associated with handling the product, based on correlation among one or more product-specific keywords, one or more user actions, and corresponding user sentiment identified upon processing the information related to the product (Chua [0069] disclose: identifying important product aspects is beneficial to both consumers, for example, some aspects in iPhone 3GS such as "usability" and "battery" are of concerns to most consumers, and are more important than the others such as "USB.";[0079] discloses: determine consumer opinions on the aspects (as product features or product-specific keywords). The opinions may be extracted from the data relating to the product);
wherein updating the product manual comprises identifying a position of insertion using the logical resolution graph for updating the missing portion of the existing resolution information in the product manual (Chua [0078] discloses: an optimization approach is used to incrementally insert the aspects identified in 106 into appropriate positions of the initial hierarchy developed in 102 to obtain an aspect hierarchy that includes all the aspects, i.e. a modified hierarchy).

Chua didn’t disclose, but Nefedov discloses: extract resolution information for resolving each of the one or more issues from one or more resolution databases (Nefedov [0025] discloses: a discovery engine adapted to extract and tag keyword data to allow analyst-type users to classify and navigate over historical data records and/or known solution (resolution) records to quickly identify trends related to user inquiries, and adapted to provide cross-mapping or/and cross-learning using mapping extracted taxonomies from different topical domains associated with historical data records and/or known solution records).
 identify a portion of the resolution information missing in existing resolution information of the product manual based on a comparison of the resolution information with the existing resolution information, wherein in order to identify the portion, the processor-executable instructions further causes the processor to determine additional information that needs to be included in the product manual upon extracting resolution information from the one or more resolution databases according to extent of the user sentiments identified in the information related to the product (Nefedov [0052] discloses: a PCSS/PKD for a new product that is update of an existing product may be built using the PCSS/PKD of the existing product. Problems and solutions associated with design features common to the existing and new products may be clustered and tagged for use in recommendations associated with the new product. The PCSS/PKD can automatically update the clustered problems/solution/feature with information related to service/support inquiries and resolutions related to the new product thereby enriching the set of problems and recommendations for use with all products associated with the clustered problems/solution set);
 update the product manual with missing portion of the existing resolution information based on a logical resolution graph corresponding to the existing resolution information in the product manual (Nefedov [0052] discloses: a PCSS/PKD for a new product that is update of an existing product may be built using the PCSS/PKD of the existing product. Problems and solutions associated with design features common to the existing and new products may be clustered and tagged for use in recommendations associated with the new product. The PCSS/PKD can automatically update the clustered problems/solution/feature with information related to service/support inquiries and resolutions related to the new product thereby enriching the set of problems and recommendations for use with all products associated with the clustered problems/solution set; [0017; 0091] discloses: updating product related information using a taxonomy or classification system).

Chua and Nefedov are analogous art because they are in the same field of endeavor, organizing data relating to a product. It would have been obvious to one of ordinary skill in the art, at the time of Nefedov, in order to assist clients (customers) and agents to intake, identify, diagnose problems and recommend solutions or other actions in response to identified problems. The suggestion/motivation to combine is to for provides technical solutions for use in solving the afore-mentioned problems and those mentioned below that are prevalent in the area of product development and customer support (Nefedov, [0013]).

Regarding claim 10, Chua as modified discloses:  The information updating system as claimed in claim 9, wherein the information related to the product comprises at least one of user queries related to the product and user feedback on the product (Nefedov [0047] discloses: user inquires  and user feedback).
Regarding claim 12, Chua as modified discloses:  The information updating system as claimed in claim 9, wherein the one or more data sources include at least one of user assistance systems, social media sites, or user feedback platforms (Chua [0077] discloses: obtained data relating to the product, e.g. consumer receives from one or more internet sites, obtained data is used to identified product aspects relating to the product; Nefedov [0049] discloses customer support system).

Regarding claim 13, Chua as modified discloses:  The information updating system as claimed in claim 9, wherein the one or more resolution databases comprise at least one of log information corresponding to previously resolved issues, product manuals of similar products, or resolutions provided by technical experts (Nefedov [0069] disclose  Historical data records or database (HDR) (used herein as "cases" or "case numbers") contains all cases, known Solution Records or database (KSR) are cases with similar problems that are manually grouped by experts, then experts define a common solution (named here as "Article") for the selected group of cases). 
Regarding claim 14, Chua as modified discloses:  The information updating system as claimed in claim 9, wherein the logical resolution graph comprises a list of plurality of components associated with the product, issues associated with the plurality of components, and logical dependencies among the (Nefedov [0065] discloses Recommendation Engine 9 may utilize graph presentation and clustering (soft clustering, multi-cluster membership, max likelihood and a modified random walk). The invention may also use a multi-layer graph approach to merge/extract information from different graph layers, for example, using graph layers constructed from different fields, such as Problem Description and Diagnosis and Problem Solution).

Regarding claim 17, Chua as modified discloses:   A non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor, cause an information updating system to perform operations comprising (Chua [0020]): 
receiving information related to a product from one or more data sources associated with the information updating system Chua [0077] discloses: obtained data relating to the product, e.g. consumer receives from one or more internet sites, obtained data is used to identified product aspects relating to the product);

analysing the information related to the product using predetermined techniques to identify one or more issues associated with handling the product, based on correlation among one or more product-specific keywords, one or more user actions, and corresponding user sentiment identified upon processing the information related to the product (Chua [0069] disclose: identifying important product aspects is beneficial to both consumers, for example, some aspects in iPhone 3GS such as "usability" and "battery" are of concerns to most consumers, and are more important than the others such as "USB.";[0079] discloses: determine consumer opinions on the aspects (as product features or product-specific keywords). The opinions may be extracted from the data relating to the product);
wherein updating the product manual comprises identifying a position of insertion using the logical resolution graph for updating the missing portion of the existing resolution information in the product manual (Chua [0078] discloses: an optimization approach is used to incrementally insert the aspects identified in 106 into appropriate positions of the initial hierarchy developed in 102 to obtain an aspect hierarchy that includes all the aspects, i.e. a modified hierarchy).
(Nefedov [0025] discloses: a discovery engine adapted to extract and tag keyword data to allow analyst-type users to classify and navigate over historical data records and/or known solution (resolution) records to quickly identify trends related to user inquiries, and adapted to provide cross-mapping or/and cross-learning using mapping extracted taxonomies from different topical domains associated with historical data records and/or known solution records).
identify a portion of the resolution information missing in existing resolution information of the product manual based on a comparison of the resolution information with the existing resolution information, wherein identifying further comprises determining additional information that needs to be included in the product manual upon extracting resolution information from the one or more resolution databases according to extent of the user sentiments identified in the information related to the product (Nefedov [0052] discloses: a PCSS/PKD for a new product that is update of an existing product may be built using the PCSS/PKD of the existing product. Problems and solutions associated with design features common to the existing and new products may be clustered and tagged for use in recommendations associated with the new product. The PCSS/PKD can automatically update the clustered problems/solution/feature with information related to service/support inquiries and resolutions related to the new product thereby enriching the set of problems and recommendations for use with all products associated with the clustered problems/solution set);and 
updating the product manual with missing portion of the existing resolution information based on a logical resolution graph corresponding to the existing resolution information in the product manual, (Nefedov [0052] discloses: a PCSS/PKD for a new product that is update of an existing product may be built using the PCSS/PKD of the existing product. Problems and solutions associated with design features common to the existing and new products may be clustered and tagged for use in recommendations associated with the new product. The PCSS/PKD can automatically update the clustered problems/solution/feature with information related to service/support inquiries and resolutions related to the new product thereby enriching the set of problems and recommendations for use with all products associated with the clustered problems/solution set; [0017; 0091] discloses: updating product related information using a taxonomy or classification system).

Chua and Nefedov are analogous art because they are in the same field of endeavor, organizing data relating to a product. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Chua, to include the teaching of Nefedov, in order to assist clients (customers) and agents to intake, identify, diagnose problems and recommend solutions or other actions in response to identified problems. The suggestion/motivation to combine is to for provides technical solutions for use in solving the afore-mentioned problems and those mentioned below that are prevalent in the area of product development and customer support (Nefedov, [0013]).

Regarding claim 18, Chua as modified:  the method as claimed in claim 6, wherein the logical resolution graph indicates a logical connectivity between the plurality of components of the product (Nefedov [0091] discloses: the taxonomy/ the logical resolution graph) for implementing a customer support system, the taxonomy includes a high or primary level product features or topic, a secondary or sub-level set of symptoms feature, a tertiary or sub-sub-level set of diagnoses features as represented the a high level of key issues related to the set of products).

Claims 8 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Chua et al. (US 20150066711, hereafter Chua) in view of Nefedov (US 20190220695) in view of Arellance et al. (US 7451142, hereafter Arellance).

Regarding claim 8, Chua didn’t disclose, but Arellance discloses:  The method as claimed in claim 1 further comprises providing real-time notification to users of the product about updates in the product manual (Arellance [C8L20-33] discloses: when new or updated product/solution information meets user subscription criteria, notification will be issued to the user according to the delivery methods).
Chua as modified and Arellance are analogous art because they are in the same field of endeavor, organizing data relating to a product. It would have been obvious to one of ordinary skill in the 

Regarding claim 16, Chua as modified discloses:   The information updating system as claimed in claim 9, wherein the processor provides real-time notification to users of the product about updates in the product manual (Arellance [C8L20-33] discloses: when new or updated product/solution information meets user subscription criteria, notification will be issued to the user according to the delivery methods).
Chua as modified and Arellance are analogous art because they are in the same field of endeavor, organizing data relating to a product. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Chua, to include the teaching of Arellance in order to improve customer support. The suggestion/motivation to combine is to enhance the product support services provided by businesses to their customers (Arellance [C13, L42-46]).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CINDY NGUYEN/